Title: To Thomas Jefferson from Ira H. Taylor, 21 February 1824
From: Taylor, Ira H.,Tidball, B.
To: Jefferson, Thomas

Respected Sir,  Canonsburg, Washingn County Pa. February 21st 1824In behalf of the Franklin Literary Society, of Jefferson College, we have the pleasure, to inform you that you have been elected an honerary member, of our infant institution,Contemplating the pleasure, and advantage, which, we may derive from having an experienced Patriot, a Statesman, and a friend of science, and religion, an honerary member, one, too, who has taken so deep an interest in the political, and literary welfare of our country, and especially the hallowed spot on which this college stands, we are encouraged to hope from you a favourable answer, Altho’ we may never have the pleasure and honour of seeing you among us, yet any communication, by way of correspondence, will be received and acknowledged with gratitude,  Wishing that the glory of your setting Sun, may not be diminished, we subscribe ourselvesYours &C. By order of the Franklin L Society{Ira. H. TaylorBenjn F. NourseJohn C Tidball